UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended September 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:000-26091 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 52-2135448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 717 Texas Street, Suite 2400 Houston, Texas 77002-2761 (Address of principle executive offices) (Zip code) 877-290-2772 (Registrant’s telephone number, including area code) Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of October 29, 2010, there were 46,227,766of the registrant’s common units outstanding. 1 TABLE OF CONTENTS Page No. GLOSSARY 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Statement of Income – Three and nine months ended September 30, 2010 and 2009 4 Consolidated Statement of Comprehensive Income – Three and nine months ended September 30, 2010 and 2009 4 Consolidated Balance Sheet – September 30, 2010 and December 31, 2009 5 Consolidated Statement of Cash Flows – Nine months ended September 30, 2010 and 2009 6 Consolidated Statement of Changes in Partners’ Equity – Nine months ended September 30, 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 36 All amounts are stated in United States dollars unless otherwise indicated. 2 GLOSSARY The abbreviations, acronyms, and industry terminology used in this quarterly report are defined as follows: Alberta Hub The grouping of gas gathering lines, processing, storage facilities in large scale and also a “liquid” pricing point recognized for trading in Alberta, Canada ASC Accounting Standards Codification CAA U.S. Environmental Protection Agency’s Clean Air Act Design capacity Pipeline capacity available to transport natural gas based on system facilities and design conditions Enbridge Enbridge Energy Partners EPA U.S. Environmental Protection Agency FERC Federal Energy Regulatory Commission GAAP U.S. generally accepted accounting principles Gas exiting the WCSB Net of the supply of and demand for natural gas in the WCSB region that is available for transportation to downstream markets; where supply represents WCSB production adjusted for injections into and withdrawals from WCSB storage General Partner TC PipeLines GP, Inc. GHG Greenhouse gases GHGReporting Rule Mandatory Reporting of GreenhouseGases Rule GL Rate Proceeding FERC investigation into Great Lakes’ rates pursuant to Section 5 of the NGA GL Settlement Stipulation and agreement approved by the FERC on July 15, 2010 establishing the terms pursuant to which all matters in the GL Rate Proceeding were resolved Great Lakes Great Lakes Gas Transmission Limited Partnership IDR Incentive Distribution Rights LIBOR London Interbank Offered Rate MDth/d Thousand dekatherms per day MMcf/d Million cubic feet per day NAAQS National Ambient Air Quality Standards NGA Natural Gas Act North Baja North Baja Pipeline, LLC Northern Border Northern Border Pipeline Company Other Pipes North Baja and Tuscarora Our pipeline systems Great Lakes, Northern Border, North Baja and Tuscarora Partnership TC PipeLines, LP and its subsidiaries Partnership Agreement Second Amended and Restated Agreement of Limited Partnership PCB Polychlorinated biphenyls S&P Standard & Poor’s SEC Securities and Exchange Commission Senior Credit Facility TC PipeLines’ revolving credit and term loan agreement TransCanada TransCanada Corporation and its subsidiaries Tuscarora Tuscarora Gas Transmission Company U.S. United States of America WCSB Western Canada Sedimentary Basin Yuma Lateral An expansion of the North Baja pipeline from the Mexico/Arizona border to Yuma, Arizona 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TC PIPELINES, LP CONSOLIDATED STATEMENT OF INCOME (unaudited) Three months endedSeptember 30, Nine months endedSeptember 30, (millions of dollars except per common unit amounts) 2009(a) Equity income from investment in Great Lakes (Note 2) Equity income from investment in Northern Border (Note 3) Transmission revenues Operating expenses ) General and administrative ) Depreciation ) Financial charges, net and other ) Net income Net income allocation (Note 6) Common units General partner Net income per common unit (Note 6) Weighted average common units outstanding (millions) Common units outstanding, end of the period (millions) (a) Recast as discussed in Note 1. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months endedSeptember 30, Nine months endedSeptember 30, (millions of dollars) Net income(a) Other comprehensive income/(loss) Change associated with hedging transactions (Note 10) ) Change associated with hedging transactions of investees Total comprehensive income (a) Recast as discussed in Note 1. The accompanying notes are an integral part of these consolidated financial statements. 4 TC PIPELINES, LP CONSOLIDATED BALANCE SHEET (unaudited) (millions of dollars) September 30, 2010 December 31, 2009 ASSETS Current Assets Cash and cash equivalents Accounts receivable and other (Note 11) Investment in Great Lakes (Note 2) Investment in Northern Border (Note 3) Plant, property and equipment (net of $129.5 accumulated depreciation; 2009 – $118.3) Goodwill Other assets LIABILITIES AND PARTNERS' EQUITY Current Liabilities Accounts payable and accrued liabilities Accrued interest Current portion of long-term debt (Note 5) Current portion of fair value of derivative contracts (Note 10) Long-term debt (Note 5) Fair value of derivative contracts and other (Note 10) Partners' Equity Common units General partner Accumulated other comprehensive loss ) ) Subsequent events (Note 12) The accompanying notes are an integral part of these consolidated financial statements. 5 TC PIPELINES, LP CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Nine months ended September 30, (millions of dollars) 2009(a) CASH GENERATED FROM OPERATIONS Net income Depreciation Amortization of other assets Increase in long-term liabilities Equity allowance for funds used during construction ) ) Decrease in operating working capital (Note 8) INVESTING ACTIVITIES Cumulative distributions in excess of equity earnings: Great Lakes Northern Border Investment in Great Lakes (Note 2) ) ) Investment in Northern Border (Note 3) - ) Acquisition of North Baja, net of cash acquired (Note 4) - ) Capital expenditures ) ) Decrease in investing working capital (Note 8) - ) FINANCING ACTIVITIES Distributions paid (Note 7) ) ) Equity issuances, net - Long-term debt issued (Note 5) Long-term debt repaid (Note 5) ) ) Due to North Baja's former parent - ) ) Increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Interest payments made (a) Recast as discussed in Note 1. The accompanying notes are an integral part of these consolidated financial statements. 6 TC PIPELINES, LP CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ EQUITY (unaudited) Common Units General Partner Accumulated Other Comprehensive (Loss)/Income(a) Partners' Equity (millions (millions (millions (millions (millions (millions of units) of dollars) of dollars) of dollars) of units) of dollars) Partners' equity at December 31, 2009 ) Net income - - - Distributions paid - ) ) - - ) Assets acquired in excess of purchase price (Note 4) - Other comprehensive income - Partners' equity at September 30, 2010 ) (a) The Partnership uses derivatives to assist in managing its exposure to interest rate risk. Based on interest rates at September 30, 2010, the amount of losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is $14.6 million, which will be offset by a reduction to interest expense of a similar amount. The accompanying notes are an integral part of these consolidated financial statements. 7 TC PIPELINES, LP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1ORGANIZATION TC PipeLines, LP and its subsidiaries are collectively referred to herein as “the Partnership.” In this report, references to “we,” “us” or “our” refer to the Partnership. The preparation of financial statements in conformity with United States of America (U.S.) generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although management believes these estimates are reasonable, actual results could differ from these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial results for the interim periods presented. The results of operations for the three and nine months ended September 30, 2010 and 2009 are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2009. Our significant accounting policies are consistent with those disclosed in Note 2 of the financial statements in our Annual Report on Form 10-K for the year ended December 31, 2009. On July 1, 2009, the Partnership acquired a 100 per cent interest in North Baja Pipeline, LLC (North Baja), a Delaware limited liability company, from a wholly-owned subsidiary of TransCanada Corporation. TransCanada Corporation and its subsidiaries are herein collectively referred to as “TransCanada.” The acquisition was accounted for as a transaction between entities under common control, similar to a pooling of interests, whereby the assets and liabilities of North Baja were recorded at TransCanada’s carrying value and the Partnership’s historical financial information was recast to include the acquired entity for all periods presented. The effect of recasting the Partnership’s consolidated financial statements to account for the common control transaction increased the Partnership’s net income by $8.3 million for the nine months ended September 30, 2009 from amounts previously reported. NOTE 2INVESTMENT IN GREAT LAKES We own a 46.45 per cent general partner interest in Great Lakes Gas Transmission Limited Partnership (Great Lakes). Great Lakes is regulated by the Federal Energy Regulatory Commission (FERC) and is operated by TransCanada. We use the equity method of accounting for our interest in Great Lakes. Great Lakes had no undistributed earnings for the nine months ended September 30, 2010 and 2009. On November19, 2009, the FERC issued an order in FERC Docket No. RP10-149 (November2009 Order) instituting an investigation pursuant to Section5 of the Natural Gas Act (GLRate Proceeding). The FERC alleged, based on a review of certain historical information, that Great Lakes’ revenues might substantially exceed Great Lakes’ actual cost of service and therefore may be unjust and unreasonable. On February4, 2010, Great Lakes filed a cost and revenue study in response to the November2009 Order. As a result of extensive settlement negotiations, on May 21, 2010, Great Lakes filed a stipulation and agreement (the GL Settlement) establishing the terms pursuant to which all matters in the GL Rate Proceeding would be resolved. On June 17, 2010, the Administrative Law Judge certified the GL Settlement as uncontested to the FERC for its approval. On July 15, 2010, the FERC approved the GL Settlement without modification. The settlement was reached among Great Lakes, active participants and the FERC trial staff. As approved, the GL Settlement applies to all current and future shippers on Great Lakes’ system. The GL Settlement did not have a material impact on the Partnership’s earnings and cash flows for the three and nine months ended September 30, 2010. 8 The Partnership made an equity contribution to Great Lakes of $2.3 million in the first quarter of 2010 and an equity contribution of $2.3 million in the second quarter of 2010. These amounts represents the Partnership’s 46.45 per cent share of a $10.0 million cash call issued by Great Lakes to expand backhaul capacity from St. Clair, Michigan, U.S. to Emerson, Manitoba, Canada. The following tables contain summarized financial information of Great Lakes: Summarized Consolidated Great Lakes Balance Sheet (unaudited) September 30, December 31, (millions of dollars) Assets Cash and cash equivalents - Other current assets Plant, property and equipment, net Liabilities and Partners' Equity Current liabilities Deferred credits Long-term debt, including current maturities Partners' capital Summarized Consolidated Great Lakes Income Statement Three months endedSeptember 30, Nine months endedSeptember 30, (unaudited) (millions of dollars) Transmission revenues Operating expenses ) Depreciation ) Financial charges, net and other ) Michigan business tax ) Net income NOTE 3INVESTMENT IN NORTHERN BORDER We own a 50 per cent general partner interest in Northern Border Pipeline Company (Northern Border). Northern Border is regulated by the FERC and is operated by TransCanada. We use the equity method of accounting for our interest in Northern Border. Northern Border had no undistributed earnings for the nine months ended September 30, 2010 and 2009. 9 The following tables contain summarized financial information of Northern Border: Summarized Northern Border Balance Sheet (unaudited) September 30, December 31, (millions of dollars) Assets Cash and cash equivalents Other current assets Plant, property and equipment, net Other assets Liabilities and Partners' Equity Current liabilities Deferred credits and other Long-term debt, including current maturities Partners' equity Partners' capital Accumulated other comprehensive loss ) ) Summarized Northern Border Income Statement (unaudited) Three months endedSeptember 30, Nine months endedSeptember 30, (millions of dollars) Transmission revenues Operating expenses ) Depreciation ) Financial charges, net and other ) Net income NOTE 4ASSET ACQUISITIONS Yuma Lateral Asset Purchase At the time of the July 1, 2009 acquisition of North Baja, TransCanada had begun an expansion project of the North Baja pipeline from the Mexico/Arizona border to Yuma, Arizona (Yuma Lateral). The Partnership agreed to acquire the expansion facilities and contracts for an additional sum up to $10.0 million, if TransCanada completed the project by June 30, 2010. On March 5, 2010, the Partnership acquired the expansion facilities and contracts in place at that time for a purchase price of $7.6 million. The Yuma Lateral was placed into service on March 13, 2010. The North Baja acquisition agreement provided that an additional payment of up to $2.4 million be made to TransCanada in the event that any other shippers contracted for services on the Yuma Lateral before June 30, 2010. A potential shipper signed a precedent agreement with North Baja on June 29, 2010 to enter into agreements for service on the Yuma Lateral. Accordingly, an amendment to the acquisition agreement between the Partnership and TransCanada was entered into on June 29, 2010 to allow TransCanada to continue to pursue additional contracts until December 31, 2010. On July 28, 2010, TransCanada secured additional contracts and, as a result, an additional payment of up to $2.4 million will be paid to TransCanada when the facilities associated with the additional contracts go into service which is anticipated in first quarter 2011. The Yuma Lateral asset purchase was accounted for as a transaction between entities under common control, similar to a pooling of interests, whereby the assets acquired were recorded at TransCanada’s carrying value. As the fair value paid for the Yuma Lateral assets of $7.6 million was greater than the $6.1 million recorded as plant, property 10 and equipment, the excess purchase price paid of $1.5 million was recorded as a reduction to Partners’ Equity at March 31, 2010. Subsequent to March 31, 2010, TransCanada incurred $1.6 million of additional construction costs to complete the Yuma Lateral. These costs were recorded by North Baja as additions to plant, property and equipment and as a contribution of capital from TransCanada, resulting in an overall contribution of capital from TransCanada in the nine months ended September 30, 2010 in the amount of $0.1 million. NOTE 5CREDIT FACILITIES AND LONG-TERM DEBT (unaudited) September 30, December 31, (millions of dollars) Senior Credit Facility due 2011 7.13% Series A Senior Notes due 2010 7.99% Series B Senior Notes due 2010 6.89% Series C Senior Notes due 2012 Less: current portion of long-term debt The Partnership’s Senior Credit Facility consists of a $475.0 million senior term loan and a $250.0 million senior revolving credit facility, maturing December 2011. At September 30, 2010, there were no amounts drawn under the senior revolving credit facility (December 31, 2009 – $9.0 million) and $475.0 million remained outstanding under the senior term loan (December 31, 2009 – $475.0 million). The interest rate on the Senior Credit Facility averaged 1.04 per cent and 0.94 per cent for the three and nine months ended September 30, 2010 (2009 – 1.01 per cent and 1.62 per cent). After hedging activity, the interest rate incurred on the Senior Credit Facility averaged 4.23 per cent and 4.24 per cent for the three and nine months ended September 30, 2010 (2009 – 3.39 per cent and 4.28 per cent). Prior to hedging activities, the interest rate was 0.84 per cent at September 30, 2010 (December 31, 2009 – 0.97 per cent). At September 30, 2010, the Partnership was in compliance with its financial covenants, in addition to the other covenants, which include restrictions on entering into mergers, consolidations and sales of assets, granting liens, material amendments to the Partnership Agreement, incurring additional debt and distributions to unitholders. The principal repayments required on our long-term debt are as follows: (unaudited) (millions of dollars) On April 22, 2010, the Partnership filed an automatic universal shelf registration statement on Form S-3 (ASR) with the Securities and Exchange Commission, which replaced the universal shelf registration filed in December 2008. The ASR will allow the Partnership to issue an indeterminate amount of securities of the Partnership, including both senior and subordinated debt securities and/or common units representing limited partnership interests in the Partnership. The ASR was effective immediately upon filing and will expire April 22, 2013. NOTE 6NET INCOME PER COMMON UNIT Net income per common unit is computed by dividing net income, after deduction of the general partner’s allocation, by the weighted average number of common units outstanding. The general partner’s allocation is equal to an amount based upon the general partner’s two per cent interest, plus an amount equal to incentive distributions. Incentive distributions are paid to the general partner if quarterly cash distributions on the common units exceed levels specified in the Partnership Agreement. 11 Net income per common unit was determined as follows: (unaudited) Three months ended September 30, Nine months endedSeptember 30, (millions of dollars except per common unit amounts) Net income(a) North Baja's contribution prior to acquisition - - - ) Net income allocated to partners(b) Net income allocated to general partner: General partner interest ) Incentive distribution income allocation - - - ) Net income allocable to common units Weighted average common units outstanding (millions) Net income per common unit (a) Recast as discussed in Note 1. (b) Net income allocated to partners excludes North Baja’s earnings prior to the Partnership’s acquisition of North Baja on July 1, 2009, as the earnings of North Baja prior to that date were allocated to TransCanada and were not allocable to either the general partner or common units. NOTE 7CASH DISTRIBUTIONS For the three and nine months ended September 30, 2010, the Partnership distributed $0.73 and $2.19 per common unit (2009 – $0.73 and $2.14 per common unit). The distributions paid for the three and nine months ended September 30, 2010 included no incentive distributions to the general partner (2009 – $nil and $5.3 million). NOTE 8CHANGE IN WORKING CAPITAL (unaudited) Nine months ended September 30, (millions of dollars) Decrease in accounts receivable and other Increase/(decrease) in accounts payable and accrued liabilities ) Increase/(decrease) in accrued interest ) Decrease in investing working capital - Decrease in operating working capital NOTE 9RELATED PARTY TRANSACTIONS The Partnership does not have any employees. The management and operating functions are provided by the general partner. The general partner does not receive a management fee in connection with its management of the Partnership. The Partnership reimburses the general partner for all costs of services provided, including the costs of employee, officer and director compensation and benefits, and all other expenses necessary or appropriate to the conduct of the business of, and allocable to, the Partnership. Such costs include (i) overhead costs (such as office space and equipment) and (ii) out-of-pocket expenses related to the provision of such services. The Partnership Agreement provides that the general partner will determine the costs that are allocable to the Partnership in any reasonable manner determined by the general partner in its sole discretion. Total costs charged to the Partnership by 12 the general partner were $0.5 million and $1.5 million for the three and nine months ended September 30, 2010 (2009 – $0.6 million and $1.5 million). As operator, TransCanada and its affiliates provide capital and operating services to Great Lakes, Northern Border, North Baja and Tuscarora (together, “our pipeline systems”). TransCanada and its affiliates incur costs on behalf of our pipeline systems, including, but not limited to, employee salary and benefit costs, and property and liability insurance costs. Costs charged to our pipeline systems for the three and nine months ended September 30, 2010 and 2009 by TransCanada and its affiliates, and amounts payable to TransCanada and its affiliates at September 30, 2010 and December 31, 2009, are summarized in the following tables: (unaudited) Three months endedSeptember 30, Nine months endedSeptember 30, (millions of dollars) Costs charged by TransCanada and its affiliates: Great Lakes Northern Border North Baja(a) Tuscarora Impact on the Partnership's net income: Great Lakes Northern Border North Baja(a) Tuscarora (unaudited) September 30, December 31, (millions of dollars) Amount payable to TransCanada and its affiliates for costs charged in the period: Great Lakes Northern Border North Baja Tuscarora (a) Recast as discussed in Note 1. Great Lakes earns transportation revenues from TransCanada and its affiliates under contracts with fixed prices relative to the recourse rate. The contracts have remaining terms ranging from one to eight years, the weighted average being 2.1 years. Great Lakes earned $39.6 million and $120.0 million of transportation revenues under these contracts for the three and nine months ended September 30, 2010 (2009 – $33.1 million and $105.5 million). These amounts represent 64.0 per cent and 60.7 per cent of total revenues earned by Great Lakes for the three and nine months ended September 30, 2010 (2009 – 48.0 per cent and 47.9 per cent). Revenue from TransCanada and its affiliates of $18.4 million and $55.8 million are included in the Partnership’s equity income from Great Lakes for the three and nine months ended September 30, 2010 (2009 – $15.4 million and $49.0 million). At September 30, 2010, $13.2 million was included in Great Lakes’ receivables for transportation contracts with TransCanada and its affiliates (December 31, 2009 – $12.9 million). 13 NOTE 10DERIVATIVE FINANCIAL INSTRUMENTS The carrying value of cash and cash equivalents, accounts receivable and other, accounts payable and accrued liabilities, and accrued interest approximate their fair values because of the short maturity or duration of these instruments, or because the instruments carry a variable rate of interest or a rate that approximates current rates. The fair value of the Partnership’s long-term debt is estimated by discounting the future cash flows of each instrument at estimated current borrowing rates. The estimated fair value of the Partnership’s long-term debt at September 30, 2010 is $531.4 million (December 31, 2009 – $544.7 million). The Partnership’s long-term debt results in exposures to changing interest rates. The Partnership uses derivatives to assist in managing its exposure to interest rate risk. The interest rate swaps and options are structured such that the cash flows match those of the Senior Credit Facility. The notional amount hedged was $375.0 million at September 30, 2010 (December 31, 2009 – $375.0 million). $300.0 million of variable-rate debt is hedged by an interest rate swap through December 12, 2011, where the weighted average fixed interest rate paid is 4.89 per cent. $75.0 million of variable-rate debt is hedged by an interest rate swap through February 28, 2011, where the fixed interest rate paid is 3.86 per cent. In addition to these fixed rates, the Partnership pays an applicable margin in accordance with the Senior Credit Facility. Financial instruments are recorded at fair value on a recurring basis and are categorized into one of three categories based upon a fair value hierarchy.The Partnership has classified its derivative financial instruments as Level II where the fair value is determined by using valuation techniques that refer to observable market data or estimated market prices. At September 30, 2010, the fair value of the interest rate swaps accounted for as hedges was negative $17.9 million (December 31, 2009 – negative $23.8 million), of which $14.6 million is classified as a current liability (December 31, 2009 – $12.9 million). The fair value of the interest rate swaps was calculated using the period-end interest rate; therefore, it is expected that this fair value will fluctuate over the year as interest rates change. For the three and nine months ended September 30, 2010, the Partnership recorded interest expense of $4.0 million and $12.3 million on the interest rate swaps and options (2009 – $4.0 million and $10.9 million). NOTE 11ACCOUNTS RECEIVABLE AND OTHER (unaudited) September 30, December 31, (millions of dollars) Accounts receivable Inventory Prepayments Other assets - NOTE 12SUBSEQUENT EVENTS On October 20, 2010, the Partnership announced that the board of directors of the general partner declared the Partnership’s third quarter 2010 cash distribution in the amount of $0.75 per common unit, payable on November 12, 2010 to unitholders of record as of the close of business on October 31, 2010. Great Lakes declared and will pay its third quarter distribution of $39.1 million on November 1, 2010, of which the Partnership will receive its 46.45 per cent share or $18.2 million. Northern Border declared and will pay its third quarter distribution of $56.4 million on November 1, 2010, of which the Partnership will receive its 50 per cent share or $28.2 million. 14 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discusses the results of operations and liquidity and capital resources of TC PipeLines, LP (the Partnership), along with those of our pipeline systems.We use “our pipeline systems” when referring to the Partnership’s ownership interests in Great Lakes Gas Transmission Limited Partnership (Great Lakes), Northern Border Pipeline Company (Northern Border), North Baja Pipeline, LLC (North Baja) and Tuscarora Gas Transmission Company (Tuscarora). FORWARD-LOOKING STATEMENTS The statements in this report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “forecast” and other words and terms of similar meaning. The absence of these words, however, does not mean that the statements are not forward-looking. Forward-looking statements reflect our current views with respect to future events, based on what we believe are reasonable assumptions, although no assurance can be given that these views will prove to be correct.Certain factors that could cause actual results to differ materially from those contemplated in the forward-looking statements include: ● changes in the ability of Great Lakes and Northern Border to continue to make distributions and North Baja and Tuscarora to continue to generate positive operating cash flows at their current levels; ● the impact of any unsold capacity on Great Lakes and Northern Border being greater or less than expected; ● competitive conditions in our industry and the ability of our pipeline systems to market pipeline capacity on favorable terms, which is affected by: ○future demand for and prices of natural gas; ○level of natural gas basis differentials; ○competitive conditions in the overall natural gas and electricity markets; ○availability and relative cost of supplies of Canadian and United States (U.S.) natural gas, including the shale gas resources such as the Horn River and Montney deposits in Western Canada, along with U.S. Rockies, Mid-Continent, and Marcellus gas developments; ○competitive developments by U.S. and Canadian natural gas transmission companies; ○the availability of additional storage capacity and current storage levels; ○the level of liquefied natural gas imports; ○weather conditions that impact supply and demand; and ○the ability of shippers to meet creditworthiness requirements; ● the impact of current and future laws, rulings and governmental regulations, particularly Federal Energy Regulatory Commission (FERC) regulations and rate proceedings, and proposed and pending legislation by Congress, and proposed and pending regulations by the U.S. Environmental Protection Agency (EPA), including the new Tailoring Rule, on us and our pipeline systems; ● changes in relative cost structures of natural gas producing basins, such as changes in royalty programs, that may impact the development of the Western Canada Sedimentary Basin (WCSB); ● decisions by other pipeline companies to advance projects that will affect our pipeline systems and the regulatory, financing and construction risks related to construction of interstate natural gas pipelines and additional facilities; ● the ability of our pipeline systems to identify and/or consummate expansion projects that are accretive growth opportunities for the Partnership; ● the performance of contractual obligations by customers of our pipeline systems; ● the imposition of entity level taxation by states on partnerships; ● operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; 15 ● environmental liabilities or events that are not covered by an indemnity, insurance or existing reserves; ● the Partnership’s ability to identify and/or consummate accretive growth opportunities from TransCanada Corporation or others; ● our ability to control operating costs; and ● general economic conditions in North America, which impact: ○the debt and equity capital markets and our ability to access these markets at reasonable costs; ○the overall demand for natural gas by end users; and ○natural gas prices. Other factors described elsewhere in this document, or factors that are unknown or unpredictable, could also have material adverse effects on future results. Forward-looking statements are also affected by the risk factors described in our Annual Report on Form 10-K for the year ended December 31, 2009 and those set forth from time to time in our filings with the Securities and Exchange Commission (SEC), which are available through our website at www.tcpipelineslp.com and through the SEC’s website at www.sec.gov. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this report. All forward-looking statements and information included in this report are based on information available to us on the date of this report, and except as required by applicable law, we undertake no obligation to update publicly or revise any forward-looking statement, whether as a result of new information, future events or otherwise. The following discussion and analysis should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2009 and the unaudited financial statements and notes included in Item 1. “Financial Statements” of this Quarterly Report on Form 10-Q.All amounts are stated in U.S. dollars. PARTNERSHIP OVERVIEW We are a publicly traded Delaware limited partnership formed in 1998 by TransCanada PipeLines Limited to acquire, own and participate in the management of energy infrastructure businesses in North America. Our strategic focus is on delivering stable, sustainable cash distributions to our unitholders and finding opportunities to increase cash distributions while maintaining a low risk profile. TC PipeLines, LP and its subsidiaries are collectively referred to herein as “the Partnership.” In this report, references to “we,” “us” or “our” refer to the Partnership. TransCanada PipeLines Limited is a wholly-owned subsidiary of TransCanada Corporation (which, together with its subsidiaries, is referred to as TransCanada). The general partner of the Partnership is TC PipeLines GP, Inc., a wholly-owned subsidiary of TransCanada. To date, our investments have been in interstate natural gas pipeline systems that transport natural gas to a variety of markets in the U.S., Eastern Canada and Mexico. Our pipeline systems derive their operating revenue from the transportation of natural gas. They are regulated by the FERC and are operated by TransCanada. Our investments are summarized in the following table: 16 Ownership System Specifications Percentage Date Acquired Length (Miles) Capacity (MMcf/d) Great Lakes February 2007 2,300 (summer design) 2,500 (winter design) Northern Border May 1999 April 2006 2,400 (design) North Baja July 2009 80 500 (FERC licensed southbound) 600 (northbound design) Tuscarora September 2000 December 2006 December 2007 230 (design) RECENT DEVELOPMENTS Yuma Lateral Expansion Acquisition At the time of the July 1, 2009 acquisition of North Baja, TransCanada had begun an expansion project of the North Baja pipeline from the Mexico/Arizona border to Yuma, Arizona (Yuma Lateral). The Partnership agreed to acquire the expansion facilities and contracts for an additional sum up to $10.0 million, if TransCanada completed the project by June 30, 2010. On March 5, 2010, the Partnership acquired the expansion facilities and contracts in place at that time for a purchase price of $7.6 million. The Yuma Lateral was placed into service on March 13, 2010. The North Baja acquisition agreement provided that an additional payment of up to $2.4 million be made to TransCanada in the event that any other shippers contracted for services on the Yuma Lateral before June 30, 2010. A potential shipper signed a precedent agreement with North Baja on June 29, 2010 to enter into agreements for service on the Yuma Lateral. Accordingly, an amendment to the acquisition agreement between the Partnership and TransCanada was entered into on June 29, 2010 to allow TransCanada to continue to pursue additional contracts until December 31, 2010. On July 28, 2010, TransCanada secured additional contracts and, as a result, an additional payment of up to $2.4 million will be paid to TransCanada when the facilities associated with the additional contracts go into service which is anticipatedin first quarter 2011. FACTORS THAT IMPACT OUR BUSINESS Our general partner interests in Great Lakes and Northern Border, and our ownership of North Baja and Tuscarora represent our only material assets at September 30, 2010. As a result, we are dependent upon our pipeline systems for our results of operations and all of our available cash. Key factors that impact our business are the cash flows received from our investments and our ability to maintain a strong and balanced financial position. These factors determine our ability to maintain a prudent level of available cash to make distributions to our unitholders, fund future growth, and broaden our asset base in a disciplined and focused manner. Cash flows from our investments are dependent upon the ability of Great Lakes and Northern Border to make distributions to us and of North Baja and Tuscarora to generate positive operating cash flows. We believe our strong financial position, including available unused capacity on our credit facility, gives us the capacity to pursue opportunities to grow in a sustained and disciplined manner for the long-term benefit of our unitholders. FACTORS THAT IMPACT THE BUSINESS OF OUR PIPELINE SYSTEMS Our pipeline systems provide natural gas transportation services to their customers. Key factors that impact the business of our pipeline systems are the level of capacity under firm contracts and related terms, supply of and demand for natural gas in the markets in which our pipeline systems operate, competition, and customers and the 17 mix of services they require. Government regulation of natural gas pipelines is also a major factor impacting the business of our pipeline systems. Government regulation of natural gas pipelines includes, among others, regulation of the terms of and rates for interstate natural gas transportation services, environmental issues, and pipeline safety and integrity. These factors are discussed in more detail below. Substantially all of the services provided by our pipeline systems are through firm service transportation contracts with a reservation charge to reserve pipeline capacity, regardless of use, for the term of the contract. Contract terms can range from short-term (contracts with a duration up to one year) to long-term (contracts with a minimum one year duration). Over the term of the firm service transportation contracts, the revenues associated with capacity under the contracts are not subject to fluctuations caused by changing supply and demand conditions, competition, and customers. The following table provides information for our pipeline systems as at October 1, 2010 with respect to the proportion of capacity subscribed under long-term firm contracts and their weighted average remaining contract life as well as the proportion of capacity subscribed under short-term firm contracts. Our North Baja and Tuscarora pipeline systems have little risk of fluctuations in revenues related to supply and demand competition as a result of their strong contracted capacity position under long-term contracts. As at October 1, 2010 Long-Term Contracts (a) Short-Term Contracts (b) Our Ownership Interest Firm Contracted Capacity (c) Weighted Average Remaining Contract Life (in Years) (d) Firm Contracted Capacity (c) Great Lakes % 90
